            Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 BETTER BITES BAKERY LLC,                         §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §    CIVIL ACTION NO. ______________
 v.                                               §
                                                  §
 THE FRENCH CONFECTIONERY, LLC,                   §    JURY DEMANDED
 DBA SULPICE                                      §
           Defendant.                             §


                   COMPLAINT FOR TRADEMARK INFRINGEMENT
                   UNFAIR COMPETITION, UNJUST ENRICHMENT,
                     AND CANCELLATION OF REGISTRATION

       Better Bites Bakery LLC, appearing through its undersigned counsel, alleges as follows:

                        NATURE OF ACTION AND JURISDICTION

       1.      This is an action for trademark infringement, unfair competition, and cancellation

of registration under the Trademark Act of 1946, as amended, 15 U.S.C. § 1051 et seq. (“Lanham

Act”); and for trademark infringement, unfair competition, and unjust enrichment under Texas

common law.

       2.      This Court has jurisdiction over the subject matter of this action pursuant to Section

39 of the Lanham Act, 15 U.S.C. § 1121, and Chapter 85 of the Judiciary and Judicial Procedure

Code, 28 U.S.C. §§ 1331 and 1338, and has supplemental jurisdiction over the state law claims

under 28 U.S.C. § 1367(a).

       3.      The matter in controversy in this action exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different states. Accordingly, this Court

also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 2 of 11




       4.       This Court has personal jurisdiction over Defendant because Defendant advertises

and sells the products at issue in this action nationwide, including in this district, and because the

harm caused by Defendant’s infringing actions is directed at Plaintiff, who resides in this district.

                                             PARTIES

       5.       Plaintiff Better Bites Bakery LLC (“Better Bites” or “Plaintiff”) is a Texas limited

liability company with a principal place of business at 103 Winecup Way, Austin, Texas 78737.

       6.       Upon information and belief, Defendant The French Confectionery, LLC DBA

Sulpice (“Defendant”) is an Illinois limited liability company with a principal place of business at

573 Heritage Drive, Oswego, Illinois 60543.

                                              FACTS

A.     THE BETTER BITES TRADEMARKS

       7.       Better Bites is a Texas company offering vegan, gluten-free, and allergen-free (of

the top 8 allergens) desserts—including chocolate-coated, bite-sized snacks.

       8.       Since at least as early as 2011, Plaintiff has continuously used the marks BETTER

BITES and BETTER BITES BAKERY in connection with its dessert products. The BETTER

BITES and BETTER BITES BAKERY marks are collectively referred to below as the “Better

Bites Marks.”

       9.       The BETTER BITES Marks are distinctive and serve to identify and indicate the

source of Plaintiff’s goods and services to the consuming public.

       10.      In addition, as a result of its long use and promotion of the BETTER BITES Marks,

the marks have become distinctive to designate Plaintiff, to distinguish Plaintiff and its goods and

services from those of others, and to distinguish the source or origin of Plaintiff’s goods and

services. As a result of these efforts by Plaintiff, the relevant public widely recognizes and




                                                 -2-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 3 of 11




associates the BETTER BITES Marks with Plaintiff, Plaintiff’s business, and Plaintiff’s allergen-

free products.

       11.       As a result of its long use and promotion of the BETTER BITES Marks, Plaintiff

has acquired valuable common law rights in the Marks.

       12.       In addition to its extensive common law rights, Plaintiff owns federal registrations

for its BETTER BITES Marks on the Principal Register of the United States Patent and Trademark

Office (“USPTO”). See U.S. Reg. Nos. 5,139,735 and 5,811,242. The BETTER BITES

BAKERY registration covers “Bakery goods, namely, cupcakes, cake balls and cookie balls,

bread, bread crumbs, brownies, cakes, churros, cookies, muffins, scones, and tarts” in Class 30,

and the BETTER BITES registration covers “Bakery goods, namely, cupcakes, cake balls,

brownies, cakes, cookie dough balls, and chocolate-covered cookie dough balls” in Class 30. Both

registrations are valid and subsisting. True and correct copies of these registrations are attached

hereto as Exhibit A.

B.     DEFENDANT’S INFRINGING ACTIVITIES

       13.       Upon information and belief, in or around Fall 2016—and long after Plaintiff began

its use of the BETTER BITES Marks—Defendant began using the mark BETTER BITES in

conjunction with the sale of health-conscious, gluten-free, and chocolate-coated bite-size snacks

on its website and social media. An advertisement on Defendant’s website at the time stated: “Our

Better Bites are better for your body.” Other advertisements touted health-related features of the

products, such as being gluten-free, non-GMO, and lacking artificial ingredients.

       14.       Defendant filed an application with the USPTO to register the mark SULPICE

BETTER BITES in October 2016. Pursuant to an Office Action issued by the Examining

Attorney, however, Defendant amended its application in July 2017 by inserting the term




                                                 -3-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 4 of 11




“Chocolate.” Defendant ultimately obtained a registration for SULPICE BETTER CHOCOLATE

BITES in November 2017, covering “Chocolate; Chocolate candies; Chocolate confections;

Chocolates and chocolate based ready to eat candies and snacks; Confectioneries, namely, snack

foods, namely, chocolate; Filled chocolate; Milk chocolate; Snack foods, namely, chocolate-based

snack foods” in Class 30. See U.S. Reg. No. 5,344,315. The first-use date alleged in the

registration is April 1, 2016, and the first-use-in-commerce date alleged is August 20, 2016.

       15.      Though Defendant uses the mark SULPICE BETTER CHOCOLATE BITES on its

product packaging, the presentation of the mark is such that only the terms “Better Bites” are

immediately discernable to consumers. Indeed, whereas the terms “Sulpice” and “Chocolate” are

printed in light grey text and placed against a white background, the terms “Better” and “Bites”

are printed prominently in dark brown text against the same white background. In addition, the

terms “Better” and “Bites” are printed in significantly larger, bolder text using a more distinctive

and clearer typeface. The composition of the mark thus visually accentuates the “Better Bites”

portion of the mark while simultaneously de-emphasizing the “Sulpice” and “Chocolate” portions

of the mark, as shown below:




                                                -4-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 5 of 11




       16.      As a result, the “Sulpice” and “Chocolate” portions of the mark on Defendant’s

packaging are entirely invisible in certain third-party advertisements, meaning consumers perceive

the mark as simply BETTER BITES. The image below, for example, is excerpted from a

September 2019 catalog of Sprouts Farmer’s Market, a national grocery chain, which is distributed

to consumers in this district:




       17.      Likewise, the packaging for Defendant’s individually wrapped pieces displays the

terms “Better” and “Bites” far more prominently than the terms “Sulpice” and “Chocolate,” as

shown below:




                                               -5-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 6 of 11




       18.      Exacerbating the problems with Defendant’s packaging are its similarities to

Plaintiff’s packaging. As shown in the below comparison, Defendant’s packaging employs similar

colors to Plaintiff’s and features photos of Defendant’s product, which is nearly indistinguishable

from Plaintiff’s:




       19.      Elsewhere, Defendant uses the mark SULPICE BETTER BITES, including on the

homepage of its website, which continues to tout the alleged health and nutritional benefits

associated with Defendant’s products. Moreover, Defendant claims rights in the marks BETTER

BITES and BETTER CHOCOLATE BITES on the back of its product packaging.

       20.      Thus, Defendant’s use of four different marks—BETTER BITES, BETTER

CHOCOLATE BITES, SULPICE BETTER BITES, and SULPICE BETTER CHOCOLATE

BITES (the “Infringing Marks”)—infringes Plaintiff’s BETTER BITES Marks.

C.     EFFECT OF DEFENDANT’S ACTIVITIES

       21.      Defendant’s unauthorized use of the Infringing Marks is likely to cause confusion,

to cause mistake, and/or to deceive customers and potential customers of the parties, at least as to




                                                -6-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 7 of 11




some affiliation, connection, or association of Defendant with Plaintiff or its BETTER BITES

Marks, or as to the origin, sponsorship, or approval of Defendant’s goods or services by Plaintiff.

       22.      In fact, Defendant’s unauthorized use of the Infringing Marks has already caused

consumer confusion. Plaintiff is aware of at least one instance in which a consumer expressed the

belief that Plaintiff is the source of Defendant’s products.

       23.      Defendant’s unauthorized use of the Infringing Marks also falsely designates the

origin of its goods and services, and falsely and misleadingly describes and represents facts with

respect to Defendant and its goods and services.

       24.      Defendant’s unauthorized use of the Infringing Marks thus presents a critical health

and safety issue. Defendant uses its Infringing Marks in connection with products that contain

peanut butter, the consumption of which by those with peanut allergies can be life-threatening.

Consumers familiar with Plaintiff’s allergen-free BETTER BITES products who mistakenly

purchase and consume Defendant’s chocolate-covered peanut butter snacks sold using a

confusingly similar mark and packaging could suffer serious health consequences as a result.

       25.      Further, Defendant’s unauthorized use of the Infringing Marks enables Defendant

to trade on and receive the benefit of goodwill built up at great labor and expense by Plaintiff over

many years, and to gain acceptance for its goods and services not solely on their own merits, but

on the reputation and goodwill of Plaintiff, its BETTER BITES Marks, and its goods and services.

       26.      Defendant’s unauthorized use of the Infringing Marks also unjustly enriches

Defendant at Plaintiff’s expense. Defendant has been and continues to be unjustly enriched by

obtaining a benefit from Plaintiff by taking undue advantage of Plaintiff’s and its goodwill.

Specifically, Defendant has taken undue advantage of Plaintiff by trading on and profiting from

the goodwill in the BETTER BITES Marks developed and owned by Plaintiff, resulting in




                                                 -7-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 8 of 11




Defendant wrongfully obtaining a monetary and reputational benefit for its own business and

goods and services.

       27.      Through its unauthorized use of the Infringing Marks, Defendant removes from

Plaintiff the ability to control the nature and quality of the goods and services provided under its

BETTER BITES Marks and places the valuable reputation and goodwill of Plaintiff in the hands

of Defendant, over whom Plaintiff has no control.

       28.      Unless these acts of Defendant are restrained by this Court, they will continue, and

they will continue to cause irreparable injury to Plaintiff and to the public for which there is no

adequate remedy at law.

                  COUNT I: FEDERAL TRADEMARK INFRINGEMENT

       29.      Plaintiff repeats the allegations above as if fully set forth herein.

       30.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

federally registered BETTER BITES Marks in violation of 15 U.S.C. § 1114(1).

       31.      Upon information and belief, Defendant’s acts complained of herein have been

deliberate, willful, intentional, or in bad faith, with full knowledge and conscious disregard of

Plaintiff’s rights in the BETTER BITES Marks, and with intent to cause confusion and to trade on

Plaintiff’s vast goodwill in the BETTER BITES Marks. In view of the egregious nature of

Defendant’s infringement, this is an exceptional case within the meaning of 15 U.S.C. § 1117(a).

                COUNT II: VIOLATION OF LANHAM ACT SECTION 43(a)

       32.      Plaintiff repeats the allegations above as if fully set forth herein.

       33.      The acts of Defendant complained of herein constitute false designation of origin,

false or misleading descriptions or representations of fact, and unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).




                                                  -8-
             Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 9 of 11




       34.      Plaintiff has been damaged by Defendant’s acts of false designation of origin, false

or misleading descriptions or representations of fact, and unfair competition.

       35.      Upon information and belief, Defendant’s acts of false designation of origin, false

or misleading descriptions or representations of fact, and unfair competition have been willful and

in bad faith, making this an exceptional case under 15 U.S.C. § 1117(a).

              COUNT III: COMMON LAW TRADEMARK INFRINGEMENT

       36.      Plaintiff repeats the allegations above as if fully set forth herein.

       37.      The acts of Defendant complained of herein constitute trademark infringement in

violation of the common law of the State of Texas.

                  COUNT IV: COMMON LAW UNFAIR COMPETITION

       38.      Plaintiff repeats the allegations above as if fully set forth herein.

       39.      The acts of Defendant complained of herein constitute unfair competition in

violation of the common law of the State of Texas.

                     COUNT V: CANCELLATION OF REGISTRATION

       40.      Plaintiff repeats the allegations above as if fully set forth herein.

       41.      This Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to determine

Defendant’s right to registration of the mark SULPICE BETTER CHOCOLATE BITES.

       42.      The mark SULPICE BETTER CHOCOLATE BITES so resembles the Plaintiff’s

BETTER BITES Marks as to be likely to cause confusion, or to cause mistake, or to deceive.

Defendant’s registration should therefore be cancelled under 15 U.S.C. § 1052(d).

       43.      Plaintiff petitions the Court to order the USPTO to cancel Defendant’s registration

pursuant to 15 U.S.C. § 1119 and 28 U.S.C. § 2201.




                                                  -9-
          Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 10 of 11




                            COUNT VI: UNJUST ENRICHMENT

       44.     Plaintiff repeats the allegations above as if fully set forth herein.

       45.     The acts of Defendant complained of herein constitute unjust enrichment of

Defendant at the expense of Plaintiff.

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiff requests that:

       (a)     Defendant, its officers, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with any of them, be preliminarily and

permanently enjoined and restrained from using the Infringing Marks, and any other mark, name,

or design confusingly similar to the BETTER BITES Marks, names, or designs, and from any

attempt to retain any part of the goodwill misappropriated from Plaintiff;

       (b)     Defendant, its officers, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with any of them, be required to deliver up and

destroy all signage, letterhead, promotional material, internet postings and advertisements, and any

other materials bearing or using the Infringing Marks, and any other mark, name, or design

confusingly similar to the BETTER BITES Marks, names, or designs;

       (c)     Defendant be ordered to file with this Court and to serve upon Plaintiff, within

thirty (30) days after the entry and service on Defendant of an injunction, a report in writing and

under oath setting forth in detail the manner and form in which Defendant has complied with the

injunction;

       (d)     Plaintiff recover all damages it has sustained as a result of Defendant’s activities,

and that said damages be trebled;




                                                 -10-
              Case 1:19-cv-00922-LY Document 1 Filed 09/18/19 Page 11 of 11




        (e)      An accounting be directed to determine Defendant’s profits resulting from its

activities and that such profits be paid over to Plaintiff, increased as the Court finds to be just under

the circumstances of this case;

        (f)      The Court Order pursuant to 15 U.S.C. § 1119 cancelling registration of U.S. Reg.

No. 5,344,315 to the USPTO Director, who shall make appropriate entry upon the records of the

USPTO and shall be controlled thereby;

        (g)      Plaintiff recover its reasonable attorneys’ fees;

        (h)      Plaintiff recover its costs and prejudgment and post-judgment interest; and

        (i)      Plaintiff recover such other relief as the Court may deem appropriate.

                                          JURY DEMAND

        Plaintiff demands a jury trial in accordance with Federal Rule of Civil Procedure 38(b).


                                                Respectfully submitted,



Dated: September 18, 2019                       /s/ Stephen P. Meleen
                                                Stephen P. Meleen
                                                State Bar No. 00795776
                                                Giulio Yaquinto
                                                State Bar No. 24107292
                                                PIRKEY BARBER PLLC
                                                1801 East 6th Street, Suite 300
                                                Austin, TX 78702
                                                (512) 322-5200
                                                (512) 322-5201 (facsimile)

                                                ATTORNEYS FOR PLAINTIFF




                                                  -11-
